


EXECUTION COPY

PROTOCOL AGREEMENT

        THIS PROTOCOL AGREEMENT, dated as of November 15, 2002 (this "Protocol
Agreement"), by and among Pharmacia Corporation, a Delaware corporation,
Solutia Inc., a Delaware corporation ("Solutia"), and Monsanto Company, a
Delaware corporation.

W I T N E S S E T H:

        WHEREAS, Former Monsanto (as defined below) and Solutia are parties to
that certain Distribution Agreement, dated as of September 1, 1997 (the
"Distribution Agreement"), which was entered into in connection with the
distribution of the common stock of Solutia to the stockholders of Former
Monsanto (the "Solutia Distribution");

        WHEREAS, pursuant to the Distribution Agreement, among other things,
Former Monsanto assigned and transferred the Chemicals Assets (as defined in the
Distribution Agreement) to Solutia and Solutia assumed all of the Chemicals
Liabilities (as defined in the Distribution Agreement) of Former Monsanto;

        WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as
of December 19, 1999 (the "Merger Agreement"), by and among the former Monsanto
Company (which is the Delaware corporation identified in the introductory
paragraph of this Protocol Agreement as "Pharmacia Corporation" and which is
referred to herein as either "Former Monsanto" or "Pharmacia," as the context
requires), MP Sub, Incorporated ("Merger Sub") and Pharmacia & Upjohn, Inc.
("PNU"), the parties agreed that Merger Sub would be merged with and into PNU
with PNU surviving as a wholly-owned subsidiary of Former Monsanto in the merger
(the "Merger");

        WHEREAS, on February 9, 2000, the new Monsanto Company (which is the
Delaware corporation identified in the introductory paragraph of this Protocol
Agreement as "Monsanto Company" and which is referred to herein as either "New
Monsanto" or "Monsanto," as the context requires) was incorporated as a wholly
owned subsidiary of Former Monsanto under the name "Monsanto Ag Company";

        WHEREAS, on March 31, 2000, (i) the Merger was effective, (ii) Former
Monsanto changed its name from "Monsanto Company" to "Pharmacia Corporation,"
and (iii) New Monsanto changed its name from "Monsanto Ag Company" to "Monsanto
Company";

        WHEREAS, on September 1, 2000, New Monsanto and Pharmacia entered into
certain agreements, including that certain Separation Agreement, dated as of
September 1, 2000 (the "Separation Agreement"), pursuant to which, among other
things, Pharmacia assigned and transferred certain assets related to its
agricultural products business and certain other assets to New Monsanto and New
Monsanto assumed certain liabilities relating thereto and all liabilities that
were assumed by Solutia or any of its subsidiaries in connection with the
Solutia Distribution to the extent that Solutia fails to pay, perform or
discharge such liabilities;

        WHEREAS, on July 1, 2002, (i) the parties hereto entered into a certain
Amendment to the Distribution Agreement (the "Distribution Agreement Amendment")
pursuant to which the assignment from Pharmacia to New Monsanto of certain
assets and liabilities contemplated pursuant to the Separation Agreement
(including certain of Pharmacia's rights and obligations under the Distribution
Agreement) was effectuated and the relationship among the parties was preserved
as nearly as possible with the original intent and terms of the Distribution
Agreement, (ii) the parties hereto entered into that certain Protocol Agreement
(the "Anniston Protocol Agreement") related to Sabarina Abernathy, et al. v.
Monsanto Company, et al., Case No. CV01832 (the "Anniston Litigation") and
pursuant to which the parties agreed on certain matters pertaining to the
posting of an appeal bond with respect to, and control of decisions regarding
settlement of, the Anniston Litigation; and (iii) Pharmacia and Monsanto entered
into that certain First Amendment to Separation Agreement (the Separation
Agreement, as so amended, being referred to as the "Amended Separation
Agreement") pursuant to which those parties

--------------------------------------------------------------------------------


clarified their respective rights and obligations relating to Monsanto's
indemnification obligations under the Separation Agreement;

        WHEREAS, pursuant to the Distribution Agreement, as amended by the
Distribution Agreement Amendment (the "Amended Distribution Agreement"), Solutia
agreed, among other things, to indemnify, defend and hold harmless the Monsanto
Group (as defined in the Amended Distribution Agreement) from and against all
Chemicals Liabilities;

        WHEREAS, on August 13, 2002, Pharmacia distributed its entire ownership
interest in Monsanto to the stockholders of Pharmacia;

        WHEREAS, pursuant to its obligations under the Amended Distribution
Agreement, Solutia has agreed to and has been defending Pharmacia in connection
with Commonwealth of Pennsylvania et al. v. United States Mineral Products et
al., Nos. 284 M.D., 244 M.D. (Penn. Comm. Ct.) (the "Pennsylvania Litigation");

        WHEREAS, a jury verdict has been returned in the Pennsylvania Litigation
with respect to the liability of Solutia and Pharmacia and judgment in the
Pennsylvania Litigation has been entered in the amount of $59.5 million (the
"Judgment");

        WHEREAS, under Pennsylvania law a bond in the amount of 120% of the
Judgment, or approximately $71.4 million, must be posted in order to stay
execution of the Judgment pending appeal of the Judgment (the "Appeal");

        WHEREAS, pursuant to the Amended Distribution Agreement, Solutia is
obligated, among other things, to post a bond in the Pennsylvania Litigation in
order to stay execution of the Judgment pending appeal of the Judgment;

        WHEREAS, Solutia has informed Pharmacia and Monsanto that Solutia has
determined not to post a bond in order to stay execution of the Judgment pending
the Appeal, but that Solutia is willing to contribute $20 million to assist in
securing a bond; and

        WHEREAS, Monsanto, pursuant to its obligations to Pharmacia under the
Amended Separation Agreement, has agreed to post a bond sufficient to stay
execution of the Judgment pending the Appeal upon the terms set forth herein.

        NOW, THEREFORE, in order to avoid any dispute among the parties with
respect to Solutia's rights and obligations to Pharmacia and Monsanto under the
Amended Distribution Agreement and Monsanto's rights and obligations to
Pharmacia under the Amended Separation Agreement, and in consideration of the
premises and the mutual covenants herein contained and intending to be legally
bound hereby, the parties hereto agree as follows:

        Section 1.    Defined Terms.    Each capitalized term used in this
Protocol Agreement and not otherwise defined herein shall have the meaning
ascribed thereto in the Amended Distribution Agreement. The parties hereto
affirm the factual accuracy of each of the recitals set forth above to the
extent that they relate to such party.

        Section 2.    Effect of Protocol Agreement.    This Protocol Agreement
is a written, signed amendment and modification of (i) the Amended Distribution
Agreement, in satisfaction of the requirements of Section 10.06 of the Amended
Distribution Agreement, and (ii) solely with respect to Pharmacia and Monsanto,
the Amended Separation Agreement, in satisfaction of the requirements of
Section 11.07 of the Amended Separation Agreement.

        Section 3.    Monsanto's Commitment to Obtain Pennsylvania Litigation
Appeal Bond.    Monsanto shall obtain a bond sufficient to stay execution of the
Judgment pending the Appeal (the "Pennsylvania Litigation Appeal Bond").

2

--------------------------------------------------------------------------------


        Section 4.    Pennsylvania Litigation Protocol.    In connection with
Monsanto's commitment to obtain the Pennsylvania Litigation Appeal Bond pursuant
to Section 3 above, the parties hereto agree that the following shall apply:

        (a)  Solutia's Obligation to Contribute Funds.    Solutia shall provide
to Monsanto, or to the surety or bonding company of Monsanto's choosing (the
"Monsanto Surety"), on or before November 15, 2002, with a letter of credit in
the form attached hereto as Exhibit C (the "Solutia LOC") as collateral
necessary to secure the Pennsylvania Litigation Appeal Bond that has a present
cash value of no less than $20 million (the "Solutia Funds").

        (b)  Solutia's Reimbursement Obligations.    Solutia shall reimburse or
pay directly, and in no event later than thirty (30) days after receipt of an
invoice or bill, all of Monsanto's Expenses. "Expenses" means all of Monsanto's
out-of-pocket expenses reasonably incurred in connection with obtaining the
Pennsylvania Litigation Appeal Bond, including, without limitation: (i) the
premium due on the Pennsylvania Litigation Appeal Bond, and /or the fees charged
by the Monsanto Surety in connection therewith; (ii) the fees and expenses
relating to any third-party credit enhancement related to the Pennsylvania
Litigation Appeal Bond; (iii) all costs and expenses of securing Monsanto's
obligations with respect to the Pennsylvania Litigation Appeal Bond; and
(iv) fees and expenses of financial advisors and attorneys retained by Monsanto
in connection with the foregoing.

        (c)  Settlement Control Conditions.

          (i)  Monsanto Does Not Provide Collateral.    If the Pennsylvania
Appeal Bond is obtained by Monsanto pursuant to Section 3 above without Monsanto
having to provide or post any cash, property, security, collateral or a
third-party credit enhancement (the "Collateral"), then (A) Solutia and Monsanto
shall have shared control over decisions to compromise or settle, on a
commercially reasonable basis, any and all claims at issue, or arguably at
issue, in the Appeal and/or the Pennsylvania Litigation; (B) Monsanto may
utilize the Solutia Funds in accordance with the conditions and procedures
contained in the Solutia LOC for drawing thereon; and (C) Solutia and Monsanto
need not receive the consent or approval of Pharmacia to settle any or all of
the claims at issue, or arguably at issue, in the Appeal and/or the Pennsylvania
Litigation, provided that the settlement includes as a term thereof delivery by
the claimant(s) or plaintiff(s) to Pharmacia and Monsanto of a written release
of Pharmacia, Monsanto and Solutia from all liability with respect to the
Pennsylvania Litigation once payment of the settlement and fulfillment of any
other obligations of the settlement have been effectuated. To the extent that
Solutia and Monsanto do not unanimously agree with respect to settlement
strategies or decision to compromise or settle any claim, they shall consult
with Pharmacia in an attempt to reach a unanimous decision. If a unanimous
decision of Monsanto, Solutia and Pharmacia is not reached, the agreement of any
two of the parties (Solutia, Monsanto and Pharmacia) shall be binding upon all
parties hereto.

        (ii)  Monsanto Provides Collateral.    If Monsanto provides or posts any
Collateral in order to obtain the Pennsylvania Appeal Bond pursuant to
Section 3, the parties hereto agree that (A) Monsanto shall have sole and
exclusive right to compromise or settle, on a commercially reasonable basis, all
claims at issue, or arguably at issue, in the Appeal and/or the Pennsylvania
Litigation; (B) Monsanto may utilize the Solutia Funds in accordance with the
conditions and procedures contained in the Solutia LOC for drawing thereon;
(C) Monsanto need not receive the consent or approval of Pharmacia or Solutia to
settle any or all claims at issue, or arguably at issue, in the Appeal and/or
the Pennsylvania Litigation, provided that such settlement includes as a term
thereof delivery by the claimant(s) or plaintiff(s) to Pharmacia, Monsanto and
Solutia of a written release of Pharmacia, Monsanto and Solutia from all
liability in respect to the Pennsylvania Litigation once payment of the
settlement and fulfillment of any other obligations of the settlement have been
effectuated; and (D) Monsanto shall nevertheless have a duty of prior

3

--------------------------------------------------------------------------------




consultation with Solutia and Pharmacia concerning settlement strategies and
decisions (subparts (A), (B), (C) and (D) of this Section 4(c)(ii) being
referred to herein collectively as the "Settlement Control Rights").

        (d)  Solutia's Disposition of Assets.    In the event that at anytime
during the period during which Monsanto shall continue to have any obligation
whatsoever with respect to the Pennsylvania Appeal Bond Solutia shall convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) any portion of its assets (whether now owned or
hereafter acquired) having an aggregate value of $100 million or greater to any
Person, or permit any subsidiary of Solutia to do so (a "Transaction"), Solutia
shall have fifteen (15) business days following the consummation of a
Transaction to obtain and deliver to Monsanto (i) the Monsanto Surety's complete
and unconditional written release of Monsanto from all of its commitments and
obligations with respect to the Pennsylvania Appeal Bond; and (ii) evidence
satisfactory to Monsanto in its sole discretion that Solutia has either
(A) secured a replacement bond that is sufficient to stay execution of the
Judgment pending Appeal or (B) settled all of the claim(s) at issue, or arguably
at issue, in the Appeal and/or the Pennsylvania Litigation, provided that the
settlement includes as a term thereof delivery by the claimant(s) or
plaintiff(s) to Pharmacia and Monsanto of a written release of Pharmacia,
Monsanto and Solutia from all liability with respect to the Pennsylvania
Litigation once payment of the settlement and fulfillment of any other
obligations of the settlement have been effectuated (subparts (i) and (ii) of
this Section 4(d) referred to collectively as the "Release Conditions"). If
Solutia fails to satisfy the Release Conditions within the time period
prescribed by this Section 4(d), then the Settlement Control Rights shall
immediately vest in favor of Monsanto. "Person" means an individual,
partnership, association, corporation, limited liability company, organization,
government or governmental subdivision or agency, business trust, estate, trust,
or any other legal or commercial entity.

        Section 5.    Obligation to Pay Settlement or Judgment Amounts.

        (a)  Solutia's Obligations.    In the event that any claims at issue, or
arguably at issue, in the Appeal and/or the Pennsylvania Litigation are settled,
Solutia shall pay the full settlement amount and perform any obligations of
Solutia, Pharmacia and any other members of the Monsanto Group set forth in the
settlement agreement. In the event that any claims at issue are not settled and
a final, non-appealable judgment is entered against Solutia, Pharmacia or any
other member of the Monsanto Group, Solutia shall pay directly and otherwise
fulfill all of Solutia's, Pharmacia's and all other Monsanto Group members'
obligations pursuant to such judgment. To the extent that Solutia fails to
promptly and fully meet such obligations with respect to the payment of any
judgment or settlement or with respect to other obligations arising out of any
settlement or judgment in the Appeal and/or the Pennsylvania Litigation, Solutia
shall enter into a consent judgment in favor of Pharmacia and Monsanto against
Solutia in an amount equal to the amount specified in the judgment or settlement
minus any amount paid by Solutia in satisfaction of the judgment or settlement.

        (b)  Monsanto's Obligations.    To the extent that Solutia fails to
promptly and fully meet its obligations with respect to the payment of any
judgment or settlement or with respect to other obligations arising out of any
settlement or judgment in the Appeal and/or the Pennsylvania Litigation,
Monsanto agrees to pay, perform or discharge such liabilities and obligations in
accordance with its obligations under the Amended Separation Agreement. To the
extent that Monsanto fails to promptly and fully meet its obligations under the
Amended Separation Agreement with respect to the payment of any judgment or
settlement or with respect to other obligations arising out of any settlement or
judgment in the Appeal and/or the Pennsylvania Litigation, Monsanto shall enter
into a consent judgment in favor of Pharmacia and against Monsanto in an amount
equal to the amount specified in the judgment or settlement minus any aggregate
amount paid by Solutia and Monsanto in satisfaction of the judgment or
settlement.

4

--------------------------------------------------------------------------------


        Section 6.    Powers of Attorney.

        (a)  Revocation and Replacement by Pharmacia.

          (i)  The power of attorney attached as Exhibit A to the Anniston
Protocol Agreement is hereby revoked and is of no further force or effect and is
replaced by the power of attorney attached hereto as Exhibit A (the "Pharmacia
POA"), which shall be executed by Pharmacia. Pursuant to the Pharmacia POA and
except as otherwise provided for in such power of attorney, the prosecution and
defense of (A) the Pennsylvania Litigation and the Appeal, (B) the Anniston
Litigation and any appeal of the Anniston Litigation ("Anniston Litigation
Appeal"); and (C) any other Claims (as defined in the Pharmacia POA) shall be
prosecuted and defended by Solutia at Solutia's expense. Solutia shall report to
Monsanto and Pharmacia all material developments concerning the Pennsylvania
Litigation, the Appeal, the Anniston Litigation and the Anniston Litigation
Appeal and shall provide all information and documents with respect thereto
reasonably requested by either Monsanto or Pharmacia (the "Solutia Reporting
Obligations"). With respect to any Claims (as defined in the Pharmacia POA)
other than the Pennsylvania Litigation, the Appeal, the Anniston Litigation and
the Anniston Litigation Appeal, the Solutia Reporting Obligations will only
arise in the event that Monsanto or Pharmacia requests Solutia to report any
such information with respect to any such Claim. At their expense, Monsanto and
Pharmacia may associate with and advise Solutia in the prosecution or defense of
the Pennsylvania Litigation, the Appeal, the Anniston Litigation, the Anniston
Litigation Appeal or any other Claim (as defined in the Pharmacia POA) and
Solutia shall allow Pharmacia and Monsanto to consult with and advise Solutia in
connection with any decision or strategy with respect thereto. Solutia shall
also fully inform Pharmacia and Monsanto on an immediate basis and in writing of
any settlement discussions regarding the Pennsylvania Litigation, the Appeal,
the Anniston Litigation, the Anniston Litigation Appeal or any other Claim (as
defined in the Pharmacia POA) and shall, subject to (X) Section 4(c) of this
Protocol Agreement with respect to the Pennsylvania Litigation or the Appeal;
(Y) Section 5(b) of the Anniston Protocol Agreement with respect to the Anniston
Litigation and the Anniston Litigation Appeal; and (Z) Section 7 of this
Protocol Agreement with respect to all other matters, consult fully with
Pharmacia and Monsanto concerning any settlement strategies or decision.

        (ii)  Solutia hereby acknowledges and accepts the appointment as
Pharmacia's agent and attorney as provided in the Pharmacia POA and agrees to
undertake and perform in a commercially reasonable manner on behalf of Pharmacia
and in Pharmacia's name, place and stead, for all purposes with respect to all
Claims (as defined in the Pharmacia POA) and to fully enforce all of Pharmacia's
rights, interests and remedies with respect thereto, in each case with the same
duty of care and prudence that it applies to the management of Solutia's own
affairs, in accordance with the terms of the Amended Distribution Agreement and
the Pharmacia POA.

        (iii)  Monsanto hereby acknowledges and consents to Pharmacia's
appointment of Solutia as Pharmacia's agent and attorney as provided in the
Pharmacia POA.

        (b)  Revocation and Replacement of Distribution Agreement Amendment
Power of Attorney.

          (i)  The power of attorney attached as Exhibit B to the Distribution
Agreement Amendment is hereby revoked and is of no further force or effect and
is replaced by the power of attorney attached hereto as Exhibit B (the "Monsanto
POA"), which shall be executed by Monsanto. Pursuant to the Monsanto POA and
except as otherwise provided for in such power of attorney, the prosecution and
defense of (A) the Pennsylvania Litigation and the Appeal, (B) the Anniston
Litigation and the Anniston Litigation Appeal; and (C) any other Claims (as
defined in the Monsanto POA) shall be prosecuted and defended by Solutia at
Solutia's expense. Solutia shall comply with the Solutia Reporting Obligations.
With respect to any Claims (as defined in the Monsanto POA) other than the
Pennsylvania Litigation, the Appeal, the Anniston Litigation and

5

--------------------------------------------------------------------------------

the Anniston Litigation Appeal, the Solutia Reporting Obligations will only
arise in the event that Monsanto or Pharmacia requests Solutia to report any
such information with respect to any such Claim. At their expense, Monsanto and
Pharmacia may associate with and advise Solutia in the prosecution or defense of
the Pennsylvania Litigation, the Appeal, the Anniston Litigation, the Anniston
Litigation Appeal or any other Claim (as defined in the Monsanto POA) and
Solutia shall allow Pharmacia and Monsanto to consult with and advise Solutia in
connection with any decision or strategy in respect thereto. Solutia shall also
fully inform Pharmacia and Monsanto on an immediate basis and in writing of any
settlement discussions regarding the Pennsylvania Litigation, the Appeal, the
Anniston Litigation, the Anniston Litigation Appeal or any other Claim (as
defined in the Monsanto POA) and shall, subject to (X) Section 4(c) of this
Protocol Agreement with respect to the Pennsylvania Litigation or the Appeal;
(Y) Section 5(b) of the Anniston Protocol Agreement with respect to the Anniston
Litigation and the Anniston Litigation Appeal; and (Z) Section 7 of this
Protocol Agreement with respect to all other matters, consult fully with
Pharmacia and Monsanto concerning any settlement strategies or decision.

        (ii)  Solutia hereby acknowledges and accepts the appointment as
Monsanto's agent and attorney as provided in the Monsanto POA and agrees to
undertake and perform in a commercially reasonable manner on behalf of Monsanto
and in Monsanto's name, place and stead, all of Monsanto's commitments, duties,
liabilities and obligations with respect to all Claims (as defined in the
Monsanto POA) and to fully enforce all of Monsanto's rights, interests and
remedies under the Amended Distribution Agreement, in each case with the same
duty of care and prudence that it applies to the management of Solutia's own
affairs, in accordance with the terms of the Amended Distribution Agreement and
the Monsanto POA.

        (iii)  Pharmacia hereby acknowledges and consents to Monsanto's
appointment of Solutia as Monsanto's agent and attorney as provided in the
Monsanto POA.

        Section 7.    Clarification of Amended Distribution Agreement.    The
parties hereby agree, for purposes of clarification, that in the event that
Solutia breaches any of its commitments, duties or obligations under the Amended
Distribution Agreement nothing contained in Article IV thereof shall be
construed as providing Solutia with the right to consent to the compromise or
settlement of any Third Party Claim (including, without limitation, the
Pennsylvania Litigation and the Anniston Litigation) by either of Pharmacia or
Monsanto. The parties agree that Solutia's right to consent to an Indemnitee's
compromise or settlement of a Third Party Claim pursuant to Section 4.04(b) of
the Amended Distribution Agreement shall only arise in the event that, pursuant
to said Section 4.04(b), Solutia has the right to elect to defend a Third Party
Claim and elects not to so defend.

        Section 8.    Conflicts with Existing Agreements.    For purposes of the
defense and prosecution of the Pennsylvania Litigation and the Appeal and of any
Third Party Claims, to the extent the rights, duties, commitments and
obligations set forth in this Protocol Agreement, the Pharmacia POA or the
Monsanto POA differ from or conflict with the rights, duties, commitments and
obligations of the parties as set forth in the Amended Distribution Agreement or
in the Amended Separation Agreement, the rights, duties, commitments and
obligations in this Protocol Agreement, the Pharmacia POA or the Monsanto POA
shall supercede and take precedence over the rights, duties, commitments and
obligations set forth in the Amended Distribution Agreement or the Amended
Separation Agreement, as the case may be; provided, however, that parties hereto
acknowledge and agree that for all purposes with respect to the Anniston
Litigation and the Anniston Litigation Appeal, the rights, duties, commitments
and obligations set forth in the Anniston Protocol Agreement shall control and
shall not be superceded or replaced by the rights, duties, commitments and
obligations set forth in this Protocol Agreement other than with respect to
Pharmacia's revocation of the power of attorney attached as Exhibit A to the
Anniston Protocol Agreement and replacement thereof with the Pharmacia POA as
set forth in Section 6(a) of this Protocol Agreement.

6

--------------------------------------------------------------------------------


        Section 9.    Bankruptcy.    In the event that Solutia files or is
subject to any voluntary or involuntary bankruptcy proceeding, Solutia's rights
hereunder and Solutia's right to defend Pharmacia and/or Monsanto with respect
to (i) the Pennsylvania Litigation and the Appeal, (ii) the Anniston Litigation
and the Anniston Litigation Appeal; and (iii) any other Third Party Claims, as
well as the Pharmacia POA and the Monsanto POA are automatically and immediately
revoked. The parties further agree that consent from relief from any automatic
stay under section 362 of the Untied States Bankruptcy Code is not necessary,
but that should a court rule otherwise, Solutia hereby consents to the entry of
an order granting relief from the stay in order to effectuate this paragraph and
agrees to provide all necessary cooperation.

        Section 10.    Miscellaneous.

        (a)  No Waiver; Statute of Limitations.

          (i)  Amended Distribution Agreement and Anniston Protocol
Agreement.    Other than as specifically provided herein, none of Pharmacia,
Monsanto or Solutia has waived or compromised any of their respective rights
under the Amended Distribution Agreement or the Anniston Protocol Agreement. In
addition, the running of any limitations on the time for Pharmacia, Monsanto or
Solutia to assert any claims related to the Pennsylvania Litigation under the
Amended Distribution Agreement is tolled until 120 days after final resolution
of the Appeal.

        (ii)  Amended Separation Agreement.    Other than as specifically
provided herein, neither Pharmacia nor Monsanto has waived or compromised any of
their respective rights under the Amended Separation Agreement. In addition, the
running of any limitations on the time for Pharmacia or Monsanto to assert any
claims related to the Pennsylvania Litigation under the Amended Separation
Agreement is tolled until 120 days after final resolution of the Appeal. The
parties acknowledge and agree that nothing contained in this Protocol Agreement
makes Solutia a party to the Amended Separation Agreement nor gives it any
rights thereunder.

        (b)  Commitments and Obligations Continue.    Nothing herein is intended
to nor shall be construed to waive or limit any of the commitments and
obligations of Solutia to Pharmacia, Monsanto or the Monsanto Group (and each of
their Representatives and Affiliates) set forth in the Amended Distribution
Agreement or the Anniston Protocol Agreement, or to waive or limit any
commitments and obligations of Monsanto to Pharmacia or the Pharmacia Group (and
each of their Representatives and Affiliates) set forth in the Amended
Separation Agreement.

        (c)  Expenses.    Each party hereto will pay its own costs and expenses
incident to its negotiation and preparation of this Protocol Agreement,
including the fees, expenses and disbursement of its counsel.

        (d)  Governing Law.    This Protocol Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware as to all
matters, including matters of validity, construction, effect, performance and
remedies (other than the laws regarding choice of laws and conflicts of laws).

        (e)  Amendments and Modifications.    This Protocol Agreement may be
amended, modified or supplemented only by a written agreement signed by all of
the parties hereto.

        (f)    Binding Effect; Assignment.    This Protocol Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their successors, but neither this Protocol Agreement nor any
of the rights, interests and obligations hereunder shall be assigned by any
party hereto.

        (g)  Agreement as to Solutia's Breach.    Provided that Solutia promptly
and fully complies with, as conditions precedent, the commitments, obligations
and duties set forth in this Protocol Agreement, Pharmacia and Monsanto each
agree that Solutia's determination not to post the Pennsylvania Litigation
Appeal Bond will not be deemed to be a breach of Solutia's commitments and
obligations to

7

--------------------------------------------------------------------------------


Pharmacia or Monsanto under the Amended Distribution Agreement; provided,
however, to the extent that such agreement by Pharmacia and Monsanto may be
deemed to be a waiver of a breach by Solutia of the Amended Distribution
Agreement, such waiver shall not operate or be construed as a waiver of any
subsequent breach by Solutia.

        (h)  Counterparts.    This Protocol Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        (i)    Blue Penciling; Specific Performance.    Any provision of this
Protocol Agreement that is prohibited or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each party
acknowledges that money damages would be an inadequate remedy for any breach of
the provisions of this Protocol Agreement and agrees that the obligations of the
parties hereunder shall be specifically enforceable.

        (k)  Acknowledgement as to Pharmacia's Attorney in
Fact.    Notwithstanding anything contained herein to the contrary, the parties
acknowledge and agree that Monsanto has been appointed as Pharmacia's agent and
attorney as provided in the power of attorney attached as Exhibit A to the
Amended Distribution Agreement. The parties further acknowledge and agree that
to the extent that such power of attorney has not been revoked by Pharmacia, in
the event that Solutia is required pursuant to this Protocol Agreement to
provide information, or otherwise report, to Pharmacia, Solutia's obligations
with respect thereto shall be satisfied to the extent that Solutia provides such
information, or otherwise reports, to Monsanto.

[SIGNATURE PAGE IS NEXT PAGE]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Protocol
Agreement to be duly executed as of the date first above written.

    PHARMACIA CORPORATION,
a Delaware corporation
 
 
By:
 
/s/  RICHARD T. COLLIER          

--------------------------------------------------------------------------------

Name: Richard T. Collier
Title: Senior Vice President and General Counsel
 
 
MONSANTO COMPANY,
a Delaware corporation
 
 
By:
 
/s/  TERRELL K. CREWS          

--------------------------------------------------------------------------------

Name: Terrell K. Crews
Title: Executive Vice President and
Chief Financial Officer
 
 
SOLUTIA INC.,
a Delaware corporation
 
 
By:
 
/s/  ROBERT A. CLAUSEN          

--------------------------------------------------------------------------------

Name:    Robert A. Clausen
Title:    Chief Financial Officer

9

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF
POWER OF ATTORNEY: LITIGATION/CLAIMS

KNOW ALL MEN BY THESE PRESENTS:

        That Pharmacia Corporation, a corporation organized and existing under
the laws of the State of Delaware or the applicable member of the Monsanto Group
("Pharmacia") has made, constituted and appointed and by these presents does
make, constitute and appoint, Solutia Inc., a corporation organized and existing
under the laws of the State of Delaware or the applicable member of the
Chemicals Group ("Solutia") its true and lawful agent and attorney, for
Pharmacia and in Pharmacia's name, place and stead, for all purposes with
respect to Third Party Claims (including, without limitation, the Pennsylvania
Litigation and the Anniston Litigation) as to which Solutia has agreed to
indemnify Pharmacia, and such claims against Third Parties which continue to be
held by Pharmacia in trust for Solutia, such Third Party Claims and claims
against Third Parties being collectively referred to herein as "Claims"; and its
attorney shall have, subject to (i) the provisions of the Protocol Agreement,
dated November 15, 2002 (the "Protocol Agreement"), to which this power of
attorney is entered, and (ii) the Protocol Agreement dated as of July 1, 2002,
by and among Pharmacia, Solutia and Monsanto Company (the "Anniston Protocol
Agreement"), full power and authorization to take all action with respect to
such Claims as Pharmacia can take and which said attorney, acting through its
officers or their delegates, who in each case, acting alone, in his or her sole
discretion, think best, including without limitation, (i) to represent Pharmacia
with respect to such Claims for so long as such Claims are unresolved; (ii) to
appear in Pharmacia's name and to execute, deliver and file all pleadings,
motions and other filings, at trial, on appeal, or in a proceeding, through
counsel retained by Solutia or by officers of Solutia or their delegates, acting
alone, or otherwise; (iii) to assert or waive any or all rights with respect to
such Claims; (iv) to engage in all phases of discovery with respect to such
Claims, including without limitation, to take depositions, defend depositions
and propound or respond to other discovery requests, such as interrogatories or
requests for production of documents; (v) to direct and accept service of
process with respect to such Claims; (vi) to execute and deliver affidavits as
may be necessary or desirable with respect to such Claims; (vii) to agree to and
to represent Pharmacia in alternative resolution proceedings, including
arbitration or mediation of Claims; (viii) to discuss or negotiate settlement
agreements and releases with Third Parties with respect to such Claims on such
terms and conditions as Solutia thinks best; (ix) to execute, deliver and, if
needed, file any and all settlement agreements, releases and other agreements,
documents and instruments as may be required and any and all modifications
thereof; and (x) to obtain and post bonds pending appeal; hereby giving and
granting to Pharmacia's said attorney full power and authority to do and perform
all and every act and thing whatsoever necessary to be done in the premises as
fully to all intents and purposes as Pharmacia might or could do, hereby
ratifying and confirming all that its said attorney may do pursuant to this
power.

        Subject to the Protocol Agreement and the Anniston Protocol Agreement,
Pharmacia hereby gives and grants to its said attorney full power and authority
to do and perform all and every act and thing whatsoever necessary to be done in
the premises, in order fully to carry out and effectuate the authority herein
granted, as fully to all intents and purposes as Pharmacia might or could do if
acting through its own officers or delegates, and Pharmacia hereby ratifies and
confirms all that its said attorney may do pursuant to this power.

        Pharmacia hereby further authorizes and empowers its said attorney to
substitute and appoint in the place and stead of its said attorney, or to employ
agents or sub-agents as Solutia thinks best, one or more attorney or attorneys
to exercise for Pharmacia as its attorney or attorneys any and all of the powers
and authorities hereby conferred; and to revoke such appointment or appointments
from time

10

--------------------------------------------------------------------------------


to time, and to substitute or appoint any other or others in the place of such
attorney or attorneys as Solutia shall from time to time think fit.

        Unless specifically defined herein, capitalized terms shall have the
meaning defined in the Amended Distribution Agreement.

        The term "Amended Distribution Agreement" when used herein means that
certain Distribution Agreement, dated as of September 1, 1997, between Solutia
and Pharmacia Corporation as amended by that certain Amendment to the
Distribution Agreement, dated as of July 1, 2002, among Solutia, Pharmacia and
Monsanto.

        The term "Anniston Litigation" when used herein means Sabarina
Abernathy, et al. v. Monsanto Company, et al., Case No. CV01832 and any appeals
taken in that matter.

        The term "Distribution Date" when used herein means September 1, 1997.

        The term "Governmental Authority" when used herein means any federal,
state, local, foreign or international court, government, department,
commission, board, bureau, agency, the NYSE, or other regulatory, administrative
or governmental authority.

        The term "Pennsylvania Litigation" when used herein means Commonwealth
of Pennsylvania et al. v. United States Mineral Products et al., Nos. 284 M.D.,
244 M.D. (Penn. Comm. Ct.) and any appeals taken in that matter.

        The term "Third Party" when used herein means any individual,
partnership, joint venture, corporation, trust, limited liability company,
unincorporated organization or a government or any department or agency thereof
other than Pharmacia or Solutia or their wholly owned direct or indirect
subsidiaries or affiliates.

        The term "Third Party Claims" when used herein means any claim, suit,
arbitration, inquiry, proceeding or investigation by or before any court, any
governmental or other regulatory or administrative agency or commission or any
arbitration tribunal asserted by a Third Party.

        All references in this document to "its attorney" or "its said attorney"
or "its true and lawful attorney," or similar designations shall refer to
Solutia Inc. and each and every person to whom Solutia delegates such power and
also to each and every substitute or successor attorney-in-fact appointed under
the terms of this instrument as herein provided.

        All references in this document to "its attorney" or "its said attorney"
or "its true and lawful attorney," or similar designations shall refer not only
to Solutia or its delegates but also to each and every substitute or successor
attorney-in-fact appointed under the terms of this instrument as herein
provided.

        Pharmacia hereby acknowledges that this power is coupled with an
interest and hereby directs that, to the extent authorized or permitted by
applicable law, this power or attorney shall not be affected by any merger,
reverse merger, split off, spin or consolidation of Pharmacia or Solutia. It is
Pharmacia's intent that the authority conferred hereby shall be exercisable
notwithstanding such corporate changes and that this power of attorney shall, if
permitted by applicable law or applicable contract, be irrevocable; provided,
however, Pharmacia shall have the right, in its sole discretion, to revoke this
Power of Attorney in whole or in part, by delivering written notice to Solutia
in the event that Pharmacia posts a bond as contemplated in the Anniston
Protocol Agreement or upon any breach by Solutia of its commitments, duties or
obligations under either (i) this Power of Attorney or (ii) the Amended
Distribution Agreement including, without limitation, any failure to post any
appeal bond required thereunder and, provided further, that this power of
attorney shall be automatically and immediately revoked in accordance with the
provisions of Section 9 of the Protocol Agreement. In the event applicable law
in effect at or any time after the execution of this instrument does not
authorize

11

--------------------------------------------------------------------------------


or permit the foregoing direction to be effective, and if at any later date,
applicable law changes (whether by amendment, court decision, or otherwise),
then Pharmacia directs that the foregoing provisions shall thereafter become
applicable. Notwithstanding anything contained in this power of attorney to the
contrary, (i) this power of attorney may be renewed for additional thirty
(30) day periods at the written request of Pharmacia; and (ii) should this power
of attorney be revoked in part by Pharmacia, Solutia's obligations hereunder to
perform on behalf of Pharmacia and in Pharmacia's name, place and stead all of
Pharmacia's commitments, duties, liabilities and obligations for all purposes
with respect to all other Claims shall continue.

        All persons dealing with Pharmacia's said attorney shall be protected in
relying upon a copy of this instrument and shall be protected in relying upon
the written certificate of Solutia as to the Claims which are the subject of
this power of attorney, the identity and authority or its officers, their
delegates and any substitute or successor appointed pursuant to the terms
hereof, and/or as to whether any of the persons authorized to act hereunder is
unavailable so to act, so as to authorize some other person to act hereunder,
and Pharmacia hereby declares that as against it and all persons claiming under
it everything which its attorney shall do or cause to be done pursuant hereto
shall be valid and effectual in favor of any person claiming the benefit hereof
who at the time of the doing thereof shall have relied upon any such
certification made by Solutia. If required by applicable law or if Solutia
desires for any reason to do so, an executed copy of this Power of Attorney
shall be filed for record with the Governmental Authority wherein the Claim is
pending or such other place as required by law or whether Solutia thinks best.
Pharmacia authorizes Solutia to make all such filings.

        This instrument may be executed in any number of counterparts, and all
of said counterparts shall constitute but one and the same instrument.

[SIGNATURE AND NOTARY PAGE IS NEXT PAGE]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have hereunto set my hand and seal this      day
of                  , 2002.

    PHARMACIA CORPORATION
 
 
    

--------------------------------------------------------------------------------

By:
Title:
ATTEST:
 
 
    

--------------------------------------------------------------------------------


 
 


STATE OF NEW JERSEY
 
)         ) COUNTY OF       

--------------------------------------------------------------------------------

  )

        On this      day of                  , 2002, before me the undersigned,
a Notary Public, in and for the County and State aforesaid, personally appeared
                                                         , to me known to be the
person described in and who executed the foregoing instrument, and acknowledged
that he/she executed the same as his/her free act and deed.

        IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my
official seal in                                                         , the
day and year last above written.

        

--------------------------------------------------------------------------------

Notary Public in and for said County and State
My Commission expires:
 
 
    

--------------------------------------------------------------------------------


 
 

13

--------------------------------------------------------------------------------

EXHIBIT B

MONSANTO COMPANY
POWER OF ATTORNEY: LITIGATION/CLAIMS

KNOW ALL MEN BY THESE PRESENTS:

        That from and after the date hereof ("Effective Date"), Monsanto
Company, a corporation organized and existing under the laws of the State of
Delaware ("Monsanto") has made, constituted and appointed, and by these presents
does make, constitute and appoint, Solutia Inc., a corporation organized and
existing under the laws of the State of Delaware ("Solutia"), its true and
lawful agent and attorney, for Monsanto and in Monsanto's name, place and stead,
for all purposes with respect to Third Party Claims (including, without
limitation, the Pennsylvania Litigation and the Anniston Litigation) as to which
Solutia has agreed to indemnify Monsanto, and such claims against Third Parties
which continue to be held by Monsanto in trust for Solutia, such Third Party
Claims and claims against Third Parties being collectively referred to herein as
"Claims"; and its attorney shall have, subject to (i) the provisions of the
Protocol Agreement, dated November 15, 2002 (the "Protocol Agreement"), to which
this power of attorney is entered, and (ii) the Protocol Agreement dated as of
July 1, 2002, by and among Pharmacia, Solutia and Monsanto Company (the
"Anniston Protocol Agreement"), full power and authorization to take all action
with respect to such Claims as Monsanto can take and which said attorney, acting
through its officers or their delegates, who in each case, acting alone, in his
or her sole discretion, think best, including without limitation, (i) to
represent Monsanto with respect to such Claims for so long as such Claims are
unresolved; (ii) to appear in Monsanto's name and to execute, deliver and file
all pleadings, motions and other filings, at trial, on appeal, or in a
proceeding, through counsel retained by Solutia or by officers of Solutia or
their delegates, acting alone, or otherwise; (iii) to assert or waive any or all
rights with respect to such Claims; (iv) to engage in all phases of discovery
with respect to such Claims, including without limitation, to take depositions,
defend depositions and propound or respond to other discover requests, such as
interrogatories or requests for production of documents; (v) to direct and
accept service of process with respect to such claims; (vi) to execute and
deliver affidavits as may be necessary or desirable with respect to such Claims;
(vii) to agree to and to represent Monsanto in alternative resolution
proceedings, including arbitration or mediation of Claims; (viii) to discuss or
negotiate settlement agreements and releases with Third Parties with respect to
such Claims on such terms and conditions as Solutia thinks best; (ix) to
execute, deliver and if needed, file any and all settlement agreements, releases
and other agreements, documents and instruments as may be required and any and
all modifications thereto; and (x) to obtain and post bonds pending appeal;
hereby giving and granting to Monsanto's said attorney full power and authority
to do and perform all and every act and thing whatsoever necessary to be done in
the premises as fully to all intents and purposes as Monsanto might or could do,
hereby ratifying and confirming all that its said attorney may do pursuant to
this power.

        Subject to the Protocol Agreement and the Anniston Protocol Agreement,
Monsanto hereby gives and grants to its said attorney from and after the
Effective Date, full power and authority to do and perform all and every act and
thing whatsoever necessary to be done in the premises, in order fully to carry
out and effectuate the authority herein granted, as fully to all intents and
purposes as Monsanto might or could do if acting through its own officers or
delegates, and Monsanto hereby ratifies and confirms all that its said attorney
may be pursuant to this power.

        Monsanto hereby further authorizes and empowers its said attorney from
and after Effective Date to substitute and appoint in the place and stead of its
said attorney, or to employ agents or sub-agents as Solutia thinks best, one or
more attorney or attorneys to exercise for Monsanto as its attorney or attorneys
any or all of the powers and authorities hereby conferred; and to revoke such
appointment or appointments from time to time, and to substitute or appoint any
other or others in the place of such attorney or attorneys as Solutia shall from
time to time think fit.

14

--------------------------------------------------------------------------------


        Unless specifically defined herein, capitalized terms shall have the
meaning defined in the Amended Distribution Agreement.

        The term "Amended Distribution Agreement" when used herein means that
certain Distribution Agreement, dated as of September 1, 1997, between Solutia
and Pharmacia Corporation as amended by that certain Amendment to the
Distribution Agreement, dated as of July 1, 2002, among Solutia, Pharmacia and
Monsanto.

        The term "Anniston Litigation" when used herein means Sabarina
Abernathy, et al. v. Monsanto Company, et al., Case No. CV01832 and any appeals
taken in that matter.

        The term "Governmental Authority" when used herein means any federal,
state, local, foreign or international court, government department, commission,
board, bureau, agency, the New York Stock Exchange, or other regulatory,
administrative or governmental authority.

        The term "Pennsylvania Litigation" when used herein means Commonwealth
of Pennsylvania et al. v. United States Mineral Products et al., Nos. 284 M.D.,
244 M.D. (Penn. Comm. Ct.) and any appeals taken in that matter.

        The term "Third Party" when used hereby means any individual,
partnership, joint venture, corporation, trust, limited liability company,
unincorporated organization or a Governmental Authority or any department or
agency thereof other than Monsanto or Solutia and their respective wholly-owned
direct or indirect subsidiaries.

        The term "Third Party Claims" when used herein means any claim, suit,
arbitration, inquiry, proceeding or investigation by or before any court, any
governmental or other regulatory or administrative agency or commission or any
arbitration tribunal asserted by a Third Party.

        All references in this document to "its attorney" or "its said attorney"
or "its true and lawful attorney," or similar designations shall refer to
Solutia Inc. and each and every person to whom Solutia delegates such power and
also to each and every substitute or successor attorney-in-fact appointed under
the terms of this instrument as herein provided.

        All references in this documents to "its attorney" or "its said
attorney" or "its true and lawful attorney," or similar designations shall refer
not only to Solutia or its delegates but also to each and every substitute or
successor attorney-in-fact appointed under the terms of this instrument as
herein provided.

        Monsanto hereby acknowledges that this power is coupled with an interest
and hereby directs that, to the extent authorized or permitted by applicable
law, this power or attorney shall not be affected by any merger, reverse merger,
split off, spin or consolidation of Monsanto or Solutia. It is Monsanto's intent
that the authority conferred hereby shall be exercisable notwithstanding such
corporate changes and that this power of attorney shall, if permitted by
applicable law or applicable contract, be irrevocable, provided, however, that
Monsanto shall have the right, in its sole discretion, to revoke this Power of
Attorney in whole or in part, by delivering written notice to Solutia upon any
breach by Solutia of its commitments, duties or obligations under either
(i) this Power of Attorney or (ii) the Amended Distribution Agreement including,
without limitation, any failure to post any appeal bond required thereunder and,
provided further, that this power of attorney shall be automatically and
immediately revoked in accordance with the provisions of Section 9 of the
Protocol Agreement. In the event applicable law in effect at or any time after
the execution of this instrument does not authorize or permit the foregoing
direction to be effective, and if at any later date, applicable law changes
(whether by amendment, court decision, or otherwise), then Monsanto directs that
the foregoing provisions shall thereafter become applicable. Notwithstanding
anything contained in this power of attorney to the contrary, (i) this power of
attorney may be renewed for additional thirty (30) day periods at the written
request of Monsanto; and (ii) should this power of attorney be revoked in part

15

--------------------------------------------------------------------------------


by Monsanto, Solutia's obligations hereunder to perform on behalf of Monsanto
and in Monsanto's name, place and stead all of Monsanto's commitments, duties,
liabilities and obligations for all purposes with respect to all other Claims
shall continue.

        All persons dealing with Monsanto's said attorney shall be protected in
relying upon a copy of this instrument and shall be protected in relying upon
the written certificate of Solutia as to the Claims which are the subject of
this power of attorney, the identity and authority of its officers, their
delegates and any substitute or successor appointed pursuant to the terms
hereof, and/or as to whether any of the persons authorized to act hereunder is
unavailable so to act, so as to authorize some other person to act hereunder,
and Monsanto hereby declares that as against it and all persons claiming under
it everything which its attorney shall do or cause to be done pursuant hereto
shall be valid and effectual in favor of any person claiming the benefit hereof
who at the time of the doing thereof shall have relied upon any such
certification made by Solutia. If required by applicable law or if Solutia
desires for any reason to do so, an executed copy of this Power of Attorney
shall be filed for record with the Governmental Authority wherein the Claim is
pending or such other place as required by law or whether Solutia thinks best.
Monsanto authorizes Solutia to make all such filings.

        This instrument may be executed in any number of counterparts, and all
of said counterparts shall constitute but one and the same instrument.

[SIGNATURE AND NOTARY PAGE IS NEXT PAGE]

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have hereunto set my hand and seal as of this day
of November 15, 2002.

    MONSANTO COMPANY
 
 
    

--------------------------------------------------------------------------------

    By:   Terrell K. Crews     Title:   Executive Vice President and Chief
Financial Officer
ATTEST:
 
 
 
 
    

--------------------------------------------------------------------------------


 
 
 
 


STATE OF MISSOURI
 
)     ) COUNTY OF ST. LOUIS   )

        On this 15th day of November, 2002, before me the undersigned, a Notary
Public, in and for the County and State aforesaid, personally appeared
Terrell K. Crews, to me known to be the person described in and who executed the
foregoing instrument, and acknowledged that he/she executed the same as his/her
free act and deed.

        IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my
official seal in St. Louis, the day and year last above written.

        

--------------------------------------------------------------------------------

Notary Public in and for said County and State
My Commission expires:
 
 
    

--------------------------------------------------------------------------------


 
 

17

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF
SOLUTIA LETTER OF CREDIT

IRREVOCABLE LETTER OF CREDIT NO.                         

DATE                                 

Monsanto Company
Attn: General Counsel
800 North Lindbergh Boulevard
St. Louis, MO 63167


To Whom It May Concern:

        At the request of Solutia, Inc. ("Solutia") we, (Name and Address of
Bank), have opened an IRREVOCABLE LETTER OF CREDIT in your favor for
$20,000,000.00 U.S. Dollars, available by your drafts at sight.

        We warrant to you that all your drafts under this IRREVOCABLE LETTER OF
CREDIT will be duly honored upon presentation of your draft on us at (Address of
Bank) on or before the expiration date or on or before any automatically
extended date as set forth below.

        Any draft(s) drawn by you under this Letter of Credit shall be
accompanied by your written certification that you have procured the execution
of a bond in the amount of $71,433,900.00 at the request of Solutia and that any
one or more of the following exists: (i) Claims have been made by SAFECO
Insurance Company of America ("Safeco") against you with respect to the bond
posted by Safeco ("Safeco Bond") in favor of Monsanto Company relating to the
Commonwealth of Pennsylvania, Department of General Services et. al., v. United
States Mineral Products et. al., No. 284 M.D. 244 M.D. (Pennsylvania
Commonwealth Court) ("Pennsylvania Litigation"); (ii) Claims have been made by
Safeco against any letter of credit or other collateral posted by you in order
to secure your performance of the Safeco Bond; (iii) An agreement has been duly
executed by the parties to the Pennsylvania Litigation settling any claims at
issue, or arguably at issue, in the Pennsylvania Litigation and Solutia has not
paid the required settlement amount within five (5) business days after such
agreement has been fully executed; or (iv) A final, non-appealable judgment in
the Pennsylvania Litigation has been entered by a court of competent
jurisdiction against Solutia or Pharmacia Corporation (a/k/a Monsanto Company)
and Solutia has not paid the required settlement amount within five (5) business
days after such agreement has been fully executed.

        Except as stated herein, this IRREVOCABLE LETTER OF CREDIT is effective
November 15, 2002, and expires on August 1, 2004, but will be automatically
extended without amendment for successive one-year periods from the current
expiration date and any future expiration date unless at least 90 days prior to
expiration date we notify you by registered letter that we elect not to renew
for such additional one-year periods.

        This credit is subject to the Uniform Customs and Practices for
Documentary Credits (1993 Revision), International Chamber of Commerce,
publication no. 500.

  Very truly yours,
 
    

--------------------------------------------------------------------------------

(Authorized Signature)
 
    

--------------------------------------------------------------------------------

(Title)

(To be prepared on Bank Letterhead)

18

--------------------------------------------------------------------------------
